


110 HR 7265 IH: To amend the Uniformed and Overseas Citizens Absentee

U.S. House of Representatives
2008-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7265
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2008
			Mrs. Maloney of New
			 York (for herself and Mr.
			 Honda) introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to require the Presidential designee responsible for carrying out
		  Federal functions under the Act to have experience in election administration
		  and be approved by the Senate, to establish the Overseas Voting Advisory Board
		  to oversee the administration of the Act so that American citizens who live
		  overseas or serve in the military can participate in elections for public
		  office, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Fixing
			 the Federal Voting Assistance Program Act of 2008.
		2.Appointment and
			 Qualifications of Presidential Designee
			(a)In
			 GeneralSection 101(a) of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff(a)) is
			 amended to read as follows:
				
					(a)Presidential
				Designee
						(1)AppointmentThe Federal functions under this title
				shall be carried out by an individual appointed by the President by and with
				the advice and consent of the Senate, who shall be known for purposes of this
				title as the Presidential designee.
						(2)QualificationsThe
				President may not appoint any individual to serve as the Presidential designee
				unless the individual has prior experience in election administration that
				includes oversight of voter registration and absentee ballot distribution.
						.
			(b)Transition for
			 Current Presidential DesigneeNotwithstanding section 101(a) of
			 the Uniformed and Overseas Citizens Absentee Voting Act, as amended by
			 subsection (a), the individual serving as the Presidential designee under such
			 Act as of the date of the enactment of this Act may continue to serve as the
			 Presidential designee without meeting the appointment and qualifications
			 requirements of section 101(a) of such Act, but only until the expiration of
			 the 6-month period which begins on the date of the enactment of this
			 Act.
			3.Overseas Voting
			 Advisory Board
			(a)Establishment;
			 DutiesThere is hereby
			 established the Overseas Voting Advisory Board (hereafter in this Act referred
			 to as the Board).
			(b)Duties
				(1)In
			 generalThe Board shall conduct studies and issue reports with
			 respect to the following issues:
					(A)The ability of
			 citizens of the United States who reside outside of the United States to
			 register to vote and vote in elections for public office.
					(B)Methods to promote
			 voter registration and voting among such citizens.
					(C)The effectiveness of the Presidential
			 designee under the Uniformed and Overseas Citizens Absentee Voting Act in
			 assisting such citizens in registering to vote and casting votes in
			 elections.
					(D)The effectiveness of the administration and
			 enforcement of the requirements of the Uniformed and Overseas Citizens Absentee
			 Voting Act.
					(E)The need for the
			 enactment of legislation or the adoption of administrative actions to ensure
			 that all Americans who are away from the jurisdiction in which they are
			 eligible to vote because they live overseas or serve in the military (or are a
			 spouse or dependent of someone who serves in the military) are able to register
			 to vote and vote in elections for public office.
					(2)ReportsIn
			 addition to issuing such reports as it considers appropriate, the Board shall
			 transmit to Congress a report not later than March 31 of each year describing
			 its activities during the previous year, and shall include in that report such
			 recommendations as the Board considers appropriate for legislative or
			 administrative action, including the provision of funding, to address the
			 issues described in paragraph (1).
				(3)Committee
			 hearings on annual report
					(A)In
			 generalDuring each year, the
			 Committees on Armed Services of the House of Representatives and Senate, the
			 Committee on House Administration of the House of Representatives, and the
			 Committee on Rules and Administration of the Senate shall each hold a hearing
			 on the annual report submitted by the Board under paragraph (2).
					(B)Exercise of
			 rulemaking authorityThe provisions of subparagraph (A) are
			 enacted—
						(i)as an exercise of the rulemaking power of
			 the House of Representatives and Senate, and, as such, they shall be considered
			 as part of the rules of the House or Senate (as the case may be), and such
			 rules shall supersede any other rule of the House or Senate only to the extent
			 that rule is inconsistent therewith; and
						(ii)with full recognition of the constitutional
			 right of either House to change such rules (so far as relating to the procedure
			 in such House) at any time, in the same manner, and to the same extent as in
			 the case of any other rule of the House or Senate.
						(c)Membership
				(1)AppointmentThe Board shall be composed of 5 members
			 appointed by the President not later than 6 months after the date of the
			 enactment of this Act, of whom—
					(A)1 shall be
			 appointed from among a list of nominees submitted by the Speaker of the House
			 of Representatives;
					(B)1 shall be appointed from among a list of
			 nominees submitted by the Minority Leader of the House of
			 Representatives;
					(C)1 shall be
			 appointed from among a list of nominees submitted by the Majority Leader of the
			 Senate; and
					(D)1 shall be appointed from among a list of
			 nominees submitted by the Minority Leader of the Senate.
					(2)QualificationsAn individual may serve as a member of the
			 Board only if the individual has experience in election administration and
			 resides or has resided for an extended period of time overseas (as a member of
			 the uniformed services or otherwise), except that the President shall ensure
			 that at least one member of the Board is a citizen who resides overseas while
			 serving on the Board.
				(3)Terms of
			 service
					(A)In
			 generalExcept as provided in
			 subparagraph (B), each member shall be appointed for a term of 4 years. A
			 member may be reappointed for additional terms.
					(B)VacanciesA vacancy in the Board shall be filled in
			 the manner in which the original appointment was made. Any member appointed to
			 fill a vacancy occurring before the expiration of the term for which the
			 member’s predecessor was appointed shall be appointed only for the remainder of
			 that term. A member may serve after the expiration of that member’s term until
			 a successor has taken office.
					(4)Pay
					(A)No pay for
			 serviceA member shall serve without pay, except that a member
			 shall receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
					(B)Reimbursement of
			 travel expenses by Presidential designeeUpon request of the
			 Chairperson of the Board, the Presidential designee under the Uniformed and
			 Overseas Citizens Absentee Voting Act shall, from amounts made available for
			 the salaries and expenses of the Presidential designee, reimburse the Board for
			 any travel expenses paid on behalf of a member under subparagraph (A).
					(5)Quorum3 members of the Board shall constitute a
			 quorum but a lesser number may hold hearings.
				(6)ChairpersonThe
			 members of the Board shall designate one member to serve as Chairperson.
				(d)Staff
				(1)Authority to
			 appointSubject to rules
			 prescribed the Board, the chairperson may appoint and fix the pay of such staff
			 as the chairperson considers necessary.
				(2)Application of
			 civil service lawsThe staff
			 of the Board shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
				(3)Experts and
			 consultantsSubject to rules
			 prescribed by the Board, the Chairperson may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
				(4)Staff of Federal
			 agenciesUpon request of the
			 Chairperson, the head of any Federal department or agency may detail, on a
			 reimbursable basis, any of the personnel of that department or agency to the
			 Board to assist it in carrying out its duties under this Act.
				(e)Powers
				(1)Hearings and
			 sessionsThe Board may, for the purpose of carrying out this Act,
			 hold hearings, sit and act at times and places, take testimony, and receive
			 evidence as the Board considers appropriate. The Board may administer oaths or
			 affirmations to witnesses appearing before it.
				(2)Obtaining
			 official dataThe Board may secure directly from any department
			 or agency of the United States information necessary to enable it to carry out
			 this Act. Upon request of the Chairperson, the head of that department or
			 agency shall furnish that information to the Board.
				(3)MailsThe Board may use the United States mails
			 in the same manner and under the same conditions as other departments and
			 agencies of the United States.
				(4)Administrative
			 support servicesUpon the
			 request of the Board, the Administrator of General Services shall provide to
			 the Board, on a reimbursable basis, the administrative support services
			 necessary for the Board to carry out its responsibilities under this
			 Act.
				(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Board such sums as may be necessary to carry out this section for fiscal year
			 2009 and each succeeding fiscal year.
			
